BOND, Chief Justice
(dissenting).
I am not in accord with the majority. To set aside a deed under the facts and circumstances as revealed in this record makes title to real estate rest on unsafe grounds. The parties, grantor and grantee, as stated in the majority opinion, during the time they were single “dealt with each other at arm’s length and on the same basis as if they were strangers.”
On November 19, 1946, the grantor, Emma Margaret Denoyelle (Townsley), a feme sole, was the owner of an undivided one-half' community estate with grantee in and to the land involved in this suit; and at said time she executed the two deeds in question, conveying her community interest, and acknowledged in each deed before a notary public — “that she executed it for the purposes and consideration therein expressed.” One of the deeds recited $1 consideration; the other $200 consideration, The trial court, in her judgment, found, on the controverted testimony of the parties,' that the grantee (appellant .herein) paid the $200 to the grantor (appellee) for her community interest in said property. No objection or exception was raised either in the court below or error assigned here as to such finding. So, it stands as an adjudicated fact. There was no pleading to void the deeds, and the evidence insufficient to set aside the deeds.
Grantor (appellee) testified, and her testimony, which I quote, was all the proof offered bearing on the issue involved:
“Q.' Now in 1946, he (appellant) came down to see you in Houston, did he? A. Yes, sir.
“¾ Had he sent papers down there for you to sign prior to his coming? A. Yes, sir.
“Q. You did not sign them? A. No.
“Q. Why not? A. Because he sent Mr. and Mrs. Bair down there.
“Q. You were willing to take that $200 for your part of the community property? A. No, sir.
“Q. And he later came down himself. When he came, what did he tell you? A. He told me if I would sign those papers he would give me $200, and after the property was sold he would give me my half.
*156■ “Q. What did you think it was you were signing? A. I signed so he could sell because I needed the money same as he did.
“Q. Did he give you the two hundred dollars ? A. No.
“Q. Did he ever at any time give you $200? A. Well, after I married him, he gave me amounting to that.
“Q. At one time? A. No, not at one time.”
The grantee (appellant here) testified:
“Q. I will ask you to state the facts as to whether or not you went to Houston to see Mrs. Townsley about it (sale of the property) ? A. I went. * * *
“Q. Did you take any papers down 'there? A. Not the first time, I didn’t.
“Q. Did you go see her a second time? A. I' went back a second time.
“Q. To see Mrs. Townsley? A. The first time I went down there and I had another fellow with me, but I didn’t take the papers. * * * She didn’t write nobody —I had a lawyer write her, and he told her I would give her $200 to sign the papers. She, didn’t answer, and Mr. Bair went down and talked to her and she wouldn’t sign for him, but she did tell him she would sign if I would bring the papers down there.
“Q. Did you take the papers down there? A. I took them down on Friday night and we went to a notary public on Saturday morning, between eight and nine, and the notary public stamped the papers and .1 gave her two one-hundred-dollar bills.”
It will thus be seen from appellee’s testimony, alone, giving it the most favorable consideration, that she executed the deeds for the purposes related and, incident thereto, on the basis of a verbal promise made contemporaneously with the deeds; which promise was to be effective in the future. I repeat, “He told me if I would sign those papers, he would give me two hundred dollars, and after the property was sold he would give me my half. * * * I signed so he could sell, because I needed the money same as he did.” (Emphasis mine.) Such verbal .collateral promise,, or agreement, is in direct conflict with, .and modified and varied the terms of the deeds, — 7 imposing upon the grantee a further obligation to do and perform a covenant subsequent; that is, “After the property was sold he (grantee) would give me my half.” Such promise or agreement not being within the covenants of the deeds, and no pleadings whatsoever raising the issue that such was intended, or omitted therefrom through fraud, accident or mistake, or that the written contracts (deeds) are ambiguous, such promise or agreement is wholly insufficient to set aside the written instruments.
It is settled law in this State and in all other jurisdictions that a promise to do or refrain from doing something in the future may be grounds for breach of contract resulting in damages, but such would not constitute fraud or deceit to set aside a written instrument. Only fraud inducing the execution of a written instrument, made before or at the time of the execution, will set aside such instrument. In 20 Tex.Jur. 33, note 20, text supported by authorities: “In order for a promise to constitute fraud, it is necessary that it should be made with the intent at the time that it would not be performed and with the intention, design and purpose of deceiving.” No such allegations and proof are in this record.
In Lott Town & Imp. Co. v. Harper, Tex.Civ.App., 204 S.W. 452, 453, affirmed by the Supreme Court, 228 S.W. 188, applicable here, it is tersely stated: “ Tt is the general rule that a promise to perform an act in the future will not amount to fraud in the eyes of the" law, although it may have been the propelling inducement to the execution of the contract, and, though it may have been totally disregarded, still it cannot be made the basis of a suit to avoid a contract.’ Lemmon v. Hanley, 28 Tex. 219; Jackson v. Stockbridge, 29 Tex. 394, 94 Am.Dec. 290; Moore v. Cross, 87 Tex. 557, 29 S.W. 1051; Mid-Continent Life Ins. Co. v. Pendleton [Tex.Civ.App.], 202 S.W. 769.”
See also, to the same effect, Commonwealth Bonding, etc., Co. v. Barrington, Tex.Civ.App., 180 S.W. 936; Pool v. Joy, Tex.Civ.App., 61 S.W.2d 581; Miller Mfg. Co. v. Provine, Tex.Civ.App., 17 S.W.2d 128. So, whether or not the promise testi*157fied to by the appellee was made (which was controverted by the appellant), since it was directly in conflict with the terms of the deeds it cannot be the basis to set aside the deeds. And particularly so, when the deeds are not sought in the > pleadings to be set aside. In Urso v. City of Dallas, 221 S.W.2d 869, opinion by this court, edited by our Mr. Justice Cramer, appellant sought by parol evidence to defeat the enforcement of a written real estate contract, based upon a contemporaneous verbal promise or agreement putting adverse additional covenants and agreement for performance upon the city. In that case it is said: “In our opinion the evidence is sufficient to raise an issue as to whether appellant would, have signed the contract but for the ‘representations’; but, standing alone, it is not sufficient to form the basis of a judgment for appellant. Too, the ‘representations’ amounted to no more than an oral promise, not included in the written contract, to do something in the future. Even in a specific performance suit, the 'general rule is: ‘The failure to perform an oral promise to do something in the future, upon which the defendant relied, is not a defense unless the promise was made fraudulently — that is, for the purpose of inducing the execution of the contract by the other party and without any intention at the time t,o perform.’ 38 Tex.Jur. sec. 11, 659 (Emphasis ours.)” To the same effect is cited with approval the holding in the case of Swink v. City of Dallas, Tex.Com.App., 36 S.W.2d 222, Com.App., approved by Sup.Ct.; also Tackett v. Cunningham, Tex.Civ.App., 91 S.W.2d 965, Syl. 12.
In motion for rehearing, appellant urges this Court to certify the question at issue for determination of the Supreme Court. In view of law, that the Supreme Court has no jurisdiction of an application for writ of error in actions for divorce, as here, and the importance of the question involved to the jurisprudence of this State, the appellant is entitled to the certificate. In the light of the majority’s opinion being in conflict with authorities above cited, and particularly of this Court, I am of the opinion the question of law involved should be certified.
I respectfully dissent to the opinion of the majority. The cause should be reversed and, for the reasons above stated, judgment should be rendered for the appellant for the land in question, setting aside the receivership; otherwise, the judgment of the court below should be affirmed.